          Case: 3:20-cv-00927-bbc Document #: 6 Filed: 10/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMES M. UPTHEGROVE,

          Plaintiff,                                                 ORDER
    v.
                                                            Case No. 20-cv-927-bbc
 MMHI MEDICAL DIRECTOR, et al.,

          Defendants.


         On October 5, 2020, I directed plaintiff James M. Upthegrove to submit a resident

account statement in support of his a motion for leave to proceed without prepayment of

the filing fee. Dkt. 4.      On October 13, 2020, plaintiff submitted a motion for

reconsideration of the October 5 order, indicating that because he is not a prisoner, rather

a civil detainee, he is not subject to the requirements of 28 U.S.C. § 1915(a)(2). Dkt. 5.

         Even though plaintiff is not a prisoner, this court uses the mechanism in 28 U.S.C.

§ 1915 to determine indigency status for all litigants. Therefore, plaintiff’s motion for

reconsideration is denied. However, plaintiff my have an extension of time until November

4, 2020, to submit a resident account statement for the six-month period preceding the

filing of his complaint.




                                           ORDER

         IT IS ORDERED that:

         1.     Plaintiff’s motion for reconsideration, dkt. 5, is DENIED.
 Case: 3:20-cv-00927-bbc Document #: 6 Filed: 10/14/20 Page 2 of 2




2.    Plaintiff may have until November 4, 2020 to submit a resident account

      statement for the period beginning approximately April 5, 2020 and ending

      approximately October 5, 2020.

3.    If, by November 4, 2020, plaintiff fails to respond to this order, I will assume

      that plaintiff wishes to withdraw this action voluntarily. In that event, the

      case will be closed without prejudice to plaintiff filing the case at a later date.




      Entered this 14th day of October, 2020.

                            BY THE COURT:


                            /s/
                            PETER OPPENEER
                            Magistrate Judge
